                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    Keith Antravus DeSue,               )    C/A No.: 1:18-2570-DCC-SVH
                                        )
                    Petitioner,         )
                                        )
         vs.
                                        )
                                        )               ORDER
    Warden Williams,                    )
                                        )
                    Respondent.         )
                                        )

        Petitioner, proceeding pro se, brought this action requesting a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Respondent filed a motion for

summary judgment on January 11, 2019. [ECF No. 22]. As Petitioner is

proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of a

motion and of the need for him to file an adequate response by February 11,

2019. [ECF No. 23]. Petitioner was specifically advised that if he failed to

respond adequately, Respondent’s motion may be granted, thereby ending

this case.

        Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Petitioner has failed to respond to the motion. As

such, it appears to the court that he does not oppose the motion 1 and wishes


1Petitioner filed a motion for appointment of counsel on January 28, 2019,
but did not request an extension of time. [ECF No. 25]. The court denied the
to abandon this action. Based on the foregoing, Petitioner is directed to

advise the court whether he wishes to continue with this case and to file a

response to Respondent’s motion for summary judgment by February 28,

2019. Petitioner is further advised that if he fails to respond, this action will

be recommended for dismissal with prejudice for failure to prosecute. See

Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



February 14, 2019                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




motion to appoint counsel on January 29, 2019. [ECF No. 26].
                                       2
